[Cite as Foy v. Vaughn, 2015-Ohio-3575.]



                         STATE OF OHIO, COLUMBIANA COUNTY
                                 IN THE COURT OF APPEALS
                                      SEVENTH DISTRICT

RONALD FOY,                                    )
                                               )
        PLAINTIFF-APPELLEE,                    )
                                               )                CASE NO. 14 CO 30
V.                                             )
                                               )                    OPINION
ANGELA VAUGHN,                                 )
                                               )
        DEFENDANT-APPELLANT.                   )

CHARACTER OF PROCEEDINGS:                      Civil Appeal from Court of Common
                                               Pleas, Domestic Relations Division of
                                               Columbiana County, Ohio
                                               Case No. 2009-DR-96

JUDGMENT:                                      Affirmed

APPEARANCES:
For Plaintiff-Appellee                         No brief filed

For Defendant-Appellant                        Attorney David L. Engler
                                               839 Southwestern Run
                                               Youngstown, Ohio 44514




JUDGES:

Hon. Gene Donofrio
Hon. Mary DeGenaro
Hon. Carol Robb


                                               Dated: August 20, 2015
[Cite as Foy v. Vaughn, 2015-Ohio-3575.]
DONOFRIO, P.J.

        {¶1}    Defendant-appellant, Angela Vaughn, appeals from a Columbiana
County Common Pleas Court judgment overruling her objections to a magistrate’s
decision that incorporated an agreed shared parenting plan and overruling her
motion to vacate that decision.
        {¶2}    Appellant was married to plaintiff-appellee, Ronald Foy, and two
children were born as issue of the marriage. The parties were divorced in December
2010.     Appellant was named the residential parent and appellee was granted
visitation.
        {¶3}    On March 23, 2011, appellee filed a motion to modify parental rights
and responsibilities. As a result, on June 4, 2012, an Agreed Magistrate's Decision
was filed. The Agreed Magistrate's Decision incorporated a shared parenting plan as
agreed to by the parties. This Agreed Decision was signed by the magistrate, the
parties, and both parties' counsel.
        {¶4}    Appellant filed objections to the magistrate's decision and a request to
vacate the entry. She alleged she was coerced into accepting the shared parenting
plan and did not voluntarily enter the agreement. Appellant further stated she did not
receive the Agreed Magistrate's Decision until June 26, 2012, after returning from a
vacation. She stated that the decision had been mailed to an old address. The trial
court overruled the objections as untimely and denied the request to vacate.
        {¶5}    Appellant then filed additional objections to the magistrate's decision
and a request to vacate the entry. These “additional objections” repeated the original
objections with the addition of appellant's affidavit in support.        In her affidavit,
appellant averred that the June 4 decision was mistakenly mailed to her in-laws, who
gave it to her on June 16 or 17. She further averred that she requested an objection
on June 26, well within the 14-day requirement or even within a 10-day requirement.
        {¶6}    The trial court dismissed the additional objections, finding they related
back to the objections which were already dismissed. Appellant appealed from this
judgment.
        {¶7}    On appeal, this court found that based on Civ.R. 53(D)(5), the trial court
                                                                               -2-


should have allowed appellant an extension of time to file her original objections
because she demonstrated that the clerk failed to timely serve her with the Agreed
Magistrate's Decision. Foy v. Vaughn, 7th Dist. No. 12 CO 38, 2013-Ohio-5638, ¶22.
We reversed the trial court’s judgment and remanded the matter so that the trial court
could consider the merits of appellant’s objections. Id. at ¶24.
       {¶8}   On remand, the trial court held a hearing on appellant’s objections
where it heard testimony from appellant and several witnesses.          The trial court
subsequently overruled appellant’s objections and motion to vacate. It found there
was a meeting of the minds when the parties signed the shared parenting
agreement, which was then approved by the court. It noted that in the two years
since the parties entered the shared parenting plan they had not filed any additional
parenting motions, which suggested to the court that the shared parenting agreement
was working. The court found that any claim by appellant that her signature was
coerced or involuntary was not supported by the evidence and she was simply
exhibiting “buyer’s remorse.” Therefore, the court overruled appellant’s objections
and motion to vacate.
       {¶9}   Appellant filed a timely notice of appeal on July 17, 2014.
       {¶10} Appellee has failed to file a brief in this matter. Therefore, we may
consider appellant's statement of the facts and issues as correct and reverse the
judgment if appellant's brief reasonably appears to sustain that action. App.R. 18(C).
       {¶11} Appellant raises two assignments of error, the first of which states:

              THE TRIAL COURT COMMITTED AN ABUSE OF DISCRETION
       AND AN ERROR OF LAW WHEN IT REFUSED TO VACATE THE
       JUDGMENT ENTRY AFTER IT WAS DETERMINED THAT THERE
       WAS NO COURT RECORD TO ESTABLISH THAT APPELLANT’S
       AGREEMENT WAS VOLUNTARY.

       {¶12} Appellant argues the trial court abused its discretion in overruling her
objections because there is no record from when she signed the shared parenting
                                                                               -3-


agreement that would indicate that she signed voluntarily.       She now claims she
signed involuntarily because she felt coerced by the magistrate and the guardian ad
litem. Appellant contends the court erred in failing to hold a hearing at the time she
signed the shared parenting agreement to ensure that she and appellee were signing
the agreement voluntarily. She asserts that without a record of the signing of the
shared parenting agreement, we must accept her statements that she was coerced
into signing it.
       {¶13} A magistrate's decision is an interlocutory order. Reed v. Jagnow, 7th
Dist. No. 12 MA 201, 2013-Ohio-2546, ¶30. As such, it is subject to reconsideration
on a party’s motion or by the trial court sua sponte. Ensell v. Ensell, 7th Dist. No. 09
JE 14, 2010-Ohio-5942, ¶26. A trial court reviews a magistrate’s decision de novo.
Id.
       {¶14} An appellate court reviews a trial court's ruling on a magistrate's
decision for abuse of discretion. Id. at ¶27. Abuse of discretion connotes more than
an error of law or judgment; it implies an attitude that is unreasonable, arbitrary, or
unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140
(1983).
       {¶15} Appellant contends the trial court had no choice but to accept her
allegations as true because there was no record made when she signed the shared
parenting agreement.     She claims the magistrate should have brought her and
appellee in for a hearing and questioned them as to whether they signed the shared
parenting agreement voluntarily.
       {¶16} Appellant, however, can point to no authority that required the
magistrate to question her about the voluntariness of her agreement. The shared
parenting agreement was, in essence, a settlement agreement. Parties involved in
litigation enter into settlement agreements every day and are not questioned by the
court at a hearing as to whether they are entering the settlement voluntarily. Thus,
we cannot conclude the magistrate erred by not holding a hearing and questioning
the parties once their attorneys stated they had reached an agreement. It stands to
                                                                                   -4-


reason then, that the trial court did not abuse its discretion in failing to find error with
the magistrate’s decision on this basis.
       {¶17} Accordingly, appellant’s first assignment of error is without merit.
       {¶18} Appellant’s second assignment of error states:

              THE TRIAL COURT COMMITTED AN ABUSE OF DISCRETION
       AND ERROR OF LAW WHEN IT REFUSED TO VACATE THE
       JUDGMENT ENTRY AFTER EVIDENCE WAS PRESENTED THAT
       APPELLANT WAS COERCED INTO SIGNING THE SHARED
       PARENTING AGREEMENT.

       {¶19} Appellant contends here that the trial court should have granted her
motion to vacate the magistrate’s decision incorporating the shared parenting
agreement. She contends she presented evidence that she was coerced by the
magistrate and the guardian ad litem into signing the agreement. Appellant points to
the affidavit of her former counsel in support.
       {¶20} Appellant’s former attorney submitted an affidavit in which she averred
that she told appellant she believed the magistrate’s perception of her was that she
was “nuts” for continuing to report the potential abuse of her daughters. (Robbins Aff.
¶3).   The attorney further averred that it was “abundantly clear” that if appellant
pursued a hearing, she would lose the 50/50 shared parenting plan she had
negotiated with counsel and be relegated to a standard order of visitation. (Robbins
Aff. ¶4). And she averred appellant was emotionally distraught. (Robbins Aff. ¶6).
Finally, counsel averred, “I cannot say that any agreement she [appellant] entered
into was voluntary, since it was done upon what I believed was a predetermined
outcome, which I was ethically obligated to communicate to my client.” (Robbins Aff.
¶7).
       {¶21} Appellant’s former counsel also testified at the hearing on appellant’s
objections and motion to vacate. She stated that appellant knew the terms of the
shared parenting agreement several days before it was set for hearing, so she had
                                                                                -5-


time to consider it. (Tr. 66). She characterized appellant’s acceptance of the shared
parenting agreement as voluntary but very reluctant. (Tr. 71).
       {¶22} Appellant also points to her own testimony. She testified that she was
“forced” to sign the agreement because she feared having her children placed in
appellee’s custody, as she perceived him to be a danger to them. (Tr. 81).
       {¶23} Additionally, appellee’s counsel testified. She stated that the guardian
ad litem had recommended granting custody to appellee. (Tr. 28). She also testified
that the shared parenting agreement took an entire day to negotiate between the
parties and that the magistrate was willing to try the matter at any time. (Tr. 29-30).
       {¶24} The trial court found that any claim appellant’s signature was coerced
or was involuntary was not supported by the evidence. It concluded that appellant’s
allegations of involuntariness and coercion appeared to be a case of “buyer’s
remorse.”
       {¶25} Appellant knew the terms of the agreement and decided that she would
sign it. She may have felt pressured to accept the agreement, but that does not
change the fact that she made a decision to sign it and did so of her own accord. In
her objections, appellant stated she was “informed that her options were to accept
the offer of shared parenting of a fifty-fifty time split or face losing the children
altogether at trial.” This is a predicament parents are faced with every day in custody
disputes. They can either enter a shared parenting agreement or go to trial and risk
losing custody of their children. This is clearly a difficult choice to make. But it does
not render a shared parenting agreement “coerced” or “involuntary.”           Moreover,
appellant’s counsel was obligated to give appellant her assessment of the situation
and advise appellant as she saw fit. The attorney relayed to appellant how she
thought the magistrate perceived her. While this information may have put more
pressure on appellant to settle, it was still her choice to do so.
       {¶26} Thus, we cannot conclude that the trial court abused its discretion in
overruling appellant’s motion to vacate the magistrate’s decision. The evidence
showed that while appellant’s acceptance of the share parenting agreement was
                                                                                -6-


“very reluctant” it was nonetheless “voluntary.” (Tr. 71). The trial court’s decision was
supported by the evidence and there is no indication that it acted arbitrarily,
unreasonably, or unconscionably. Accordingly, appellant’s second assignment of
error is without merit.
       {¶27} For the reasons stated above, the trial court’s judgment is hereby
affirmed.

DeGenaro, J., concurs.

Robb, J., concurs.